LAvv L:BHAF§Y

     

§§
§§
inv
§§
No. 27912 5; §§
  w "b 
Ys‘§¢ w
§§ m ca
C0

IN THE SUPREME COURT OF THE STATE OF HAWAIS
viz

and DAVlD HUDSON,

DAVID GARNER; PATRIClA SMlTH; ANDREA CHRlSTlE; ALLAN KLlTER®fCK;
KAREN SOUZA; JO JENNlFER GOLDSMlTH;
on behalf of themselves and all others similarly situated,
Respondents-Petitioners/Plaintiffs-Appellants/Cross-Appellees,

VS.

STATE OF HAWAl‘I DEPARTMENT OF EDUCATION,
Petitioner-Respondent/Defendant-Appellee/Cross-Appellant
(CIV. NO. 03-1-O305)

JO JENNIFER GOLDSMlTH;

ALLAN KLlTERNlCK; DAVlD GARNER;
and DAVID HUDSON,
individually and on behalf of all others similarly situated,
Respondents-Petitioners/Plaintiffs-Appellants/Cross-Appellees,

VS.

in her official capacity as Interim
DONNA IKEDA, MARY COCHRAN, MAGGlE COX,

KATHRYN MATAYOSHI,
Superintendent of Schools;
BREENE HARIMOTO, KIM COCO IWAMOTO, LEI AHU ISA, KAREN KNUDSEN,
EILEEN CLARKE, JOHN PENEBACKER, GARRETT TOGUCHl,

and JANlS AKUNA,

cARoL MoN LEE,
BoARD oF EDUcATIoN, sTATE oF HAwAI‘I,

HERBERT WATANABE,
in their official capacities as members of the STATE OF HAWATl
Petitioners-Respondents/Defendants-Appellees/Cross-Appellants.

(CIV. NO. 05-1-OO3l)

CERTlORARI TO THE INTERMEDlATE COURT OF APPEALS
03-1-O305; 05-1-OO3l)

(ClV. NOS.

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Nakayama, J., for the courtH

Petitioner State of Hawaii's application for writ of
certiorari filed on July 20, 20lO, is hereby rejected.

DATED: Honolulu, Hawafi, August l6, 20lO.

i. "*”€“-~»
FoR THE coURT: /;,;!HYE C`@gf;;& .

 

Associate Justice

 

Mark J. Bennett, Attorney
General, Dorothy Sellers,
Solicitor General, and William J.
Wynhoff, Deputy Attorney General,
for Petitioner State of Hawaii
on the application

1Considered by: Nakayama, Acting C.J., Acoba and Duffy, JJ., Circuit
Judge Wilson, in place of Mo0n, C.J., recused, and Circuit Judge Chan, in
place of Acoba, J., recused.